Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/830180 response filed 07/07/2021.     
Claims 1-17 & 19-22 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim remain unclear. The rejection is further explained below.
Instant Claim 1 reads: (Original) A method of diagnosing or monitoring Parkinson’s disease (PD) in a subject, said method comprising testing a sample obtained from the subject for changes in the overall level of translation, wherein decreased overall translation is indicative of PD.
What one could consider “overall,” another might not. Please clarify in the claim language.
Further for Claim 1, how is the “translation,” measured, and what specific “translation” is measured”. Is applicant attempting to measure protein translation? If so, it should be claimed. Also—“translation,” could refer to something other than protein translation as instantly claimed, so it is suggested that applicant claim, “protein translation” as is disclosed in the instant specification (see PGpub paragraph 0020), or specifically claim what they actually mean, as these claims are currently unclear. The claim language requires clarification.
Also for Claim 1 -- it is not clear in the instant claims how one of ordinary skill in the art would go about measuring the protein translation. Is there a specific protein applicant is attempting to detect, and how is it detected? As instantly claimed—it seems one would need to merely eyeball if random translation occurred compared to a random control. The instant claims need much more information to overcome the instant 112 rejection to make it clear what is actually occurring and what steps one would need to follow to arrive at the final diagnosis or treatment step. Again—paragraph 0020 of the instant PGPub specification gives a good description of the details involved with this.: 
“Using click chemistry and Alexa-fluor-488-alkyne as a reporter, that endogenous LRRK2 represses protein translation in primary cultured neurons. a-f) Hippocampal neurons were treated with or without LRRK2 inhibitors (LRRK2-IN1 or GSK-2578215A) as shown. The level of protein translation was measured following metabolic labelling of 
Also—in Claim 1, applicant claims monitoring translation for a decrease when compared to a control. Applicant does not specify any distinction of what exactly the control is or where it comes from though. As instantly claimed, the control could be from a person who has PD, from a person who doesn’t have PD, from a subject who has PD, from a subject who doesn’t have PD, or from a control chart/database of some sort. Depending on what control is used—what applicant is monitoring for, would not always be a decrease, in comparison to the control(as is instantly claimed). The claim language requires clarification.
Also, Claim 1, step b), “the comparison,” fails to have proper antecedent basis and “comparison” was not mentioned prior to “the comparison” in the instant claims.  This also makes the rest of the monitoring clause in Claim 1, step b) unclear. This is unclear and requires correction.
Also for Claim 1, step c)—what kind of treatment is supplied? There is not specificity here to let one of ordinary skill know how to use the invention. As instantly claimed, it seems the same treatment could be used again in a patient who wasn’t responding to treatment. This all requires correction.

With respect to Claim 13, applicant claims: “wherein altered level of translation, as compared with that of a control sample, is indicative of decreased overall translation.” This makes absolutely no sense. The word “altered,” cannot mean, “decreased”, as altered can be an increase or decrease, and as detection is going on with the instant claims….applicant cannot always know the end result. This required correction in the claim language.
With respect to Claim 15, it is unclear if this further limits the parent claim—or if in fact it is a broadening of the parent claim—which is not permitted. In Claim 1, applicant already claimed comparison to a control. In claim 15, it seems applicant is attempting to broaden and claim that comparison doesn’t have to occur. This requires correction in the claim language.
With respect to Claims 16-17, it is unclear what “changes…assessed…by…antibody” means. How is a change assessed by antibody? Also—applicant has not claimed prior to this in the claims assessing any post 
Claim Rejections - 35 USC § 101
The claimed invention of Claims 1-13, 15-17 & 19-21 are directed to non-statutory subject matter. 
The invention of instant claims 1-13, 15-17, & 19-21 are drawn towards a method for diagnosing Parkinson’s Disease. As instantly amended07/07/2021, applicant has not added any measurement specifics(how does one go about measuring translation..and what specifically is applicant looking at the measurement for?). 
Therefore—it remains, that as instantly claimed, all applicant is doing is recognizing the natural correlation of gene and protein translation/expression and correlating it with the presence of Parkinson’s disease.  There is no claimed specificity of measurement or detection, and it also seems as instantly claimed that the detected compounds are not modified from their natural state.  Mass spectrometry would do this- but as applicant has broadly claimed mass spec(and only in dependent claims), this is not enough to make these claims application of a judicial exception. The claims require amendment/clarification or they will remain rejection under 101.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo).  Also see Advanced training module 2019: https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-17 & 19-21 are rejected under 35 U.S.C. 103(a) as being obvious over PAPY-GARCIA in US 20140302510 in view of POTASHKIN in US 20160244833.
	With respect to Claims 1 & 19, PAPY-GARCIA et al. teach of a method of diagnosis, prognostic or treatment of neurodegenerative diseases(abstract). More specifically, PAPY-GARCIA et al. teach of the neurodegenerative disease being Parkinson’s disease(paragraph 0041), and of determining the level of the translation product of associated genes by mass spectrometry(paragraph 0252), and of determining the level of expression of the genes(paragraph 0039), and also monitoring for changes over a period of time(paragraph 0181). PAPY-GARCIA et al. do not teach of a wide variety of genes that are monitored specifically for Parkinsons disease. Though these are not currently claimed in the independent claim (where there are clarity 
POTASHKIN et al. teach of methods and kits for diagnosing, prognosing, and monitoring parkinson’s disease (title). More specifically, PTOASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003). POTASHKIN et al. further teach of identifying a common transcriptional signature in blood of PD patients, four microarray studies (Table 1) were analyzed using INMEX, a web interface for the integrative meta-analysis. The overall meta-analysis workflow used in this study is shown in FIG. 1A. Meta-analysis using a Fisher's test identified a total of 2,781 genes differentially expressed consistently across four microarray studies. Among this group, 680 genes were upregulated and 2,101 were downregulated in PD compared to healthy controls. The thy-1 cell surface antigen (THY1) and HNF4A were found to be the most significant upregulated genes across the four microarray datasets. The top ten upregulated and downregulated genes are listed in Table 2. The complete list of differentially expressed genes is provided in Table 3. There were 921 gained genes uniquely identified in the meta-analysis that show relatively weak, but consistent expression across the four datasets for parkinson’s disease. A total of 491 genes were classified as lost genes (i.e., genes identified as differentially expressed genes in individual datasets but not in the meta-analysis)(paragraph 0061). POTASHKIN et al. further teach of determining the expression levels of all the markers on Table III(paragraph 0035), and performing a meta-analysis on it(paragraph 0056), and of comparison of the samples to a control(paragraph 0025). Further, POTASHKIN et al. teach of monitoring" refers to 
With respect to Claim 2, POTASHKIN et al. teach of SNX2 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012).
With respect to Claim 3, POTASHKIN et al. teach of LIMA1 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012). POTASHKIN et al. further teach of 
With respect to Claim 4, POTASHKIN et al. teach of detecting NRAS, TRIM25, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 5, POTASHKIN et al. teach of detecting BAG3 (Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 6, POTASHKIN et al. teach of detecting NRAS, BAG3, SNX2, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 7, POTASHKIN et al. teach of diagnosing sporadic PD (paragraph 0056 & 0003).
With respect to Claim 8, POTASHKIN et al. teach of detecting ADAR and many variants of FAM(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 9, POTASHKIN et al. teach of detecting CNOT7 and USP7 and ARPC5 and (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 10, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 11, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and ARPC5 and ADAR and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.

With respect to Claim 13, POTASHKIN et al. teach of  comparison of the samples to a control(paragraph 0025). PAPY- GARCIA et al. also teach of comparing the translation to a control (0469).
With respect to Claim 14, PAPY-GARCIA et al. teach of detecting antibodies(0467).
With respect to Claim 15, POTASHKIN et al. teach of using the transcription signature in a comparative manner (paragraph 0061).
With respect to Claim 16-17, PAPY- GARCIA teach of monitoring post translational modifications(paragraph 0039).
With respect to Claim 20, POTASHKIN et al. teach of blood and cell samples(paragraphs 0045, 0047, & 0033).
With respect to Claim 21, PAPY-GARCIA et al. teach of checking the expression level of a peptide or protein(paragraph 0039) and also of a kit for the method(paragraph 0019).
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
Applicant argues about the prior 112 rejections. These rejections are clarified as shown above due to the significant amendments submitted by applicant dated 07/07/2021. Though applicant did add detail with these amendments, they do not fully clear up the instant claims—as shown for the reasons above.

The 101 rejection is also maintained—as applicant still claim no measurement or treatment specificity that would make the instant method amount to more than  a natural correlation.
Applicant argues about the prior art and specifically that PAPPY-GARCIA does not teach of overall translation or of measuring a decrease in overall translation as compared to a control. The examiner disagrees. In applicants instant specification the define overall translation as, “[0008] the overall decreased level of translation may result from a combination of increases and decreases in protein expression level for different proteins, such that the overall expression level is decreased. PAPPY GARCIA et al. does in fact teach of this as shown in the above rejection…especially as broadly, and unclearly claimed.
All claims remain rejected
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is 303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797